ICJ_149_FrontierDispute_BFA_NER_2013-04-16_JUD_01_ME_05_EN.txt.                                                                                              156




                        SEPARATE OPINION OF JUDGE AD HOC DAUDET

                 [Translation]

                   I voted in favour of all the points of the operative clause of the Judg-
                 ment without, however, subscribing to all of the Court’s reasoning, and I
                 consider it necessary, therefore, to set out here my own opinion on certain
                 of its elements.
                   My reservations focus on the manner in which the Court has dealt with
                 the delimitation of the frontier between the Tao astronomic marker and
                 the River Sirba at Bossébangou, and the delimitation in the area of Bossé­
                 bangou with respect to the River Sirba.


                     I. The Course of the Frontier between the Tao Astronomic
                            Marker and the River Sirba at Bossébangou

                   The Court decides that this portion of the frontier follows the line
                 shown on the 1960 IGN map. While I agree with the Court’s decision, I
                 do so on the basis of different reasoning.

                    In this portion of the frontier, Niger’s position is in part rejected by the
                 Court on the ground that, in a certain section, it is not consistent with the
                 1927 Arrêté ; I agree with this view. Burkina Faso, for its part, argued
                 that, in the absence of any precise information regarding the course of the
                 line between the Tao marker and the River Sirba at Bossébangou, the line
                 should be straight. The Court, whose position I share, rejects Burkina
                 Faso’s claim on the basis of three arguments, in respect of which I have
                 some reservations : the first argument is based on the wording itself of the
                 Arrêté ; the second arises from the context of the Decree of the President
                 of the French Republic, which formed the basis of the Arrêté ; and, finally,
                 the third proceeds from the location of the village of Bangaré.
                    The first argument of the Court, set out in paragraph 88 of the Judg-
                 ment, relies on the following a contrario reasoning : since the 1927 Arrêté
                 twice uses the term “straight line” (“ligne droite” and “direction rectili­
                 gne”) to describe portions of the boundary other than that with which we
                 are at present concerned, why is the same wording not used for the line
                 running from the Tao astronomic marker to the River Sirba at Bosséban-
                 gou, if this too is straight ? If this line is indeed straight, why was this not
                 made explicit here, as it is in other parts of the text ? According to the
                 Court, the fact that this was not done weakens Burkina Faso’s case in
                 favour of a straight‑line configuration.
                    The argument is assuredly sound, albeit within the limits of the a con­
                 trario reasoning. In general, however, I think that the Court could have

                                                                                             116




6 CIJ1042.indb 269                                                                                  8/04/14 08:35

                                    frontier dispute (sep. op. daudet)                     157

                 adopted a more nuanced position on this subject. The strength of the
                 Court’s argument seems to me to be somewhat undermined, above all by
                 the fact that the text of the Arrêté is by and large poorly drafted, alternat-
                 ing between a scarcity and an abundance of details, mixing clumsy style
                 with unclear content so as to make it impossible to be certain of the per-
                 tinence of an analysis of its terms. The fact remains that, while at first
                 sight one might be surprised to find that a line stretching over a distance
                 as great as that between the Tao marker and the River Sirba at Bossé­
                 bangou is not described in any detail, it is not, however, inconceivable
                 that the author of the Arrêté, having just drawn a straight line for the first
                 section from Tong‑Tong to Tao, considered it logical that that line would
                 continue in the same way, i.e., in a straight line, in the second section as
                 far as the River Sirba, without having to state so expressly, especially
                 since the use of the straight line was common in colonial practice. The
                 fact that the Court, following the lead of the Parties, examines those two
                 sections separately has the effect of breaking up the reading of the Arrêté :
                 one first reads the passage relating to the course of the line between
                 Tong‑Tong and Tao, which is the subject of precise details (“this line then
                 turns towards the south‑east, cutting the Téra‑Dori motor road at the
                 Tao astronomic marker located to the west of the Ossolo Pool”), provid-
                 ing all the information on the basis of which a line is easily established.
                 This is followed by the section running from Tao to Bossébangou, in
                 respect of which the Arrêté merely states that the line “reach[es] the River
                 Sirba at Bossébangou”, which, in contrast, does not therefore appear to
                 be at all sufficient to identify its course. However, if the break at Tao had
                 been disregarded and the Arrêté read as a continuous text instead, as the
                 line itself is continuous, it would appear then that the text is describing an
                 uninterrupted movement between Tong‑Tong and Bossébangou, via Tao.
                 The line, which the Court accepts as starting as a straight line at
                 Tong‑Tong, then continues after Tao in the same way, i.e., in a straight
                 line as previously and in the absence of any indication to the contrary,
                 until it “reach[es]” the Sirba at Bossébangou. Thus, if the Arrêté is read
                 as a continuous description, a straight line becomes more plausible. The
                 situation is different, however, and further precision is required for the
                 other sections which the Arrêté categorically describes as being “straight” or
                 “straight lines”. In effect, those sections are preceded either by meander-
                 ing passages, where the course of the River Sirba is followed, or by
                 numerous changes of direction, and are not marked by the same continu-
                 ity or similarity such as exists in the section between Tong‑Tong and the
                 River Sirba at Bossébangou. The need to make it clear that the line is
                 straight is thus more pressing in those instances.
                    Finally, this straight line is by no means inconceivable, since it was
                 adopted in 1988 as the “consensual line” by the Joint Technical Commis-
                 sion on Demarcation and later confirmed at a meeting held on 14 and
                 15 May 1991 by the Ministers of the two States, who recorded their agree-
                 ment on such a course, shown on a sketch‑map annexed to the joint com-
                 muniqué they signed. That line would be challenged by Niger in 1994.

                                                                                           117




6 CIJ1042.indb 271                                                                                8/04/14 08:35

                                    frontier dispute (sep. op. daudet)                     158

                 That challenge has no effect other than rendering the agreement hence-
                 forth inapplicable between the Parties and thus precluding, on that basis
                 alone, the possibility of a straight line now being adopted. But that chal-
                 lenge does not mean that, for that reason and in itself, a straight line is
                 now an objectively inappropriate means of joining the two points identi-
                 fied in the Arrêté.
                    Nevertheless, while both the above reading of the Arrêté and the refer-
                 ence to the consensual line, which is the illustration of that reading, give
                 plausibility to the straight‑line course, the problem remains that neither
                 of these elements precludes a different interpretation of the Arrêté, in the
                 absence of any detail in the text regarding the course of the line from the
                 Tao marker to the River Sirba at Bossébangou. In other words, a
                 straight‑line course appears plausible, but it is not established on the basis
                 of the text of the Arrêté or the interpretation which can be given of it.
                 Hence, the Arrêté does not suffice and must be replaced by the 1960 IGN
                 map. Not because the line shown on the map might appear better or more
                 appropriate, but simply because the Arrêté does not allow for the course
                 of the boundary to be determined. This distinction clearly brings to light
                 the notion that the Arrêté does “not suffice” when it cannot be used to
                 carry out the delimitation of the frontier. The Arrêté does “not suffice”
                 when there is not enough information, or enough established informa-
                 tion, in its terms, or in the interpretation thereof, to enable the desired
                 solution to be achieved. In this connection, it should be pointed out that
                 the 1927 Arrêté must be the first point of reference and all possibilities
                 contained therein must be explored before it can be concluded that it does
                 not suffice, which automatically calls for recourse to the 1960 IGN map.
                 One might have expected the Court to seek a more suitable delimitation
                 on other bases offered by international law ; but, in this case, unfortu-
                 nately, it is precluded from so doing by the Special Agreement.

                    The Court could have stopped there, with the observation that the
                 Arrêté does not suffice, and could have decided on that basis alone that it
                 was necessary to use the line shown on the 1960 IGN map. However, it
                 wished to add further supporting evidence, allowing for a more in‑depth
                 interpretation of the text of the Arrêté.
                    The Court’s second argument for rejecting Burkina Faso’s position
                 derives from the importance accorded to the Decree of the President of
                 the French Republic of 28 December 1926, which attributed certain terri­
                 tories of Upper Volta to the Colony of Niger. The Court points out
                 that, since the Decree was the “legal basis” (para. 85) of the Arrêté, the
                 latter was supposed to “[respect] the pre‑existing boundaries of the dis-
                 tricts, to the extent that they could be determined” (para. 91). In other
                 words, in the eyes of the Court, the Governor‑General’s power was lim-
                 ited to issuing an Arrêté which therefore had only declaratory value.
                    I disagree with this analysis and for my part believe that, although the
                 Arrêté must of course respect the Decree, this legal requirement does not,
                 however, prevent the Arrêté itself from having a true constitutive value,

                                                                                           118




6 CIJ1042.indb 273                                                                                8/04/14 08:35

                                     frontier dispute (sep. op. daudet)                      159

                 not simply a declaratory value, resulting from the Governor‑General
                 being granted broader powers than those which are recognized by the
                 Court. In effect, the Arrêté provides that the Governor‑General “shall
                 determine” the course of the boundary. It does not say “shall state” the
                 course, which it should have done had the Governor‑General been con-
                 strained by existing boundaries, which, moreover, could have been
                 referred to in the Decree had they existed. Contrary to what is noted by
                 the Court in paragraph 91, the Governor‑General’s task is not to deter-
                 mine a “new” inter‑colonial boundary (which would mean that there had
                 already been one), but, according to the text of the Decree, to “determine
                 the course of the boundary” (thus demonstrating that there was no known
                 boundary). This view also seems to me to correspond to that described by
                 the Chamber of the Court in the case concerning the Frontier Dispute
                 (Burkina Faso/Republic of Mali), Judgment, I.C.J. Reports 1986, p. 569,
                 with respect to the Governor‑General’s power over the basic administra-
                 tive divisions, the cercles, “the creation and abolition [of which] were the
                 sole prerogative of the governor‑general, who decided their overall extent”
                 (emphasis added). In conclusion, therefore, the fact that, without being
                 restricted simply to an implementing power, the Governor‑General was
                 careful to pay attention to any existing boundaries he found is, in my
                 view, a matter of course and of normal administrative conduct. Neverthe-
                 less, that in no way prevents him from looking for more accurate bound-
                 aries, which he clearly did, as the Court observes in paragraph 92, but in
                 a legal context which seems to me to be different to that set out by the
                 Court.
                    In practical terms, the difference is of little importance. The fact is that,
                 whatever the scope of his powers, the Governor‑General did not succeed
                 in fixing the boundaries, for which there is clearly no indication, as the
                 Court states, “that they followed a straight line in the sector in question”
                 (para. 93). If such had been the case, that straight line could have been
                 quickly determined, without the need for the numerous, complex and ulti-
                 mately fruitless inquiries carried out by the colonial administrators and,
                 as the Court notes, “it would have been easy to plot [that] line on a map”
                 (ibid.).
                    Finally, I have some reservations about the third argument, based on
                 the location of Bangaré, which is said to be situated in Niger, but which
                 would be located in Burkina Faso if the boundary line were straight. I
                 understand the reasoning of the Court, which states that, in respect of
                 this village, “account should be taken of the practice followed by the
                 colonial authorities concerning the implementation of the Arrêté”
                 (para. 94), thus keeping its argument firmly and exclusively within the
                 framework of the Arrêté and confirming that the Arrêté cannot therefore
                 be interpreted as having intended to establish a straight‑line delimitation.
                 However, in the case of this village, as in the case of all the other villages
                 situated on either side of the frontier with nomadic or semi‑nomadic popu­
                 lations, it is not always clearly established on which side of the frontier
                 these populations belong. It is also clear that the period during which

                                                                                             119




6 CIJ1042.indb 275                                                                                  8/04/14 08:35

                                    frontier dispute (sep. op. daudet)                   160

                 Upper Volta was dissolved in favour of Niger could have caused habits to
                 form. In conclusion, therefore, while the Court is of the view that the case
                 of Bangaré is different from that of Petelkolé or Oussaltane, to my mind,
                 they all (and not simply the last two) entail uncertainties that one could
                 try to eliminate by recourse to the colonial effectivités. However, they
                 must be excluded since, as the Court recalls, “the 1987 Agreement requires
                 the Court to apply the line shown on the 1960 IGN map, instead of refer-
                 ring to the effectivités” (para. 98). For that reason, since, unlike the
                 Court, I believe that the case of Bangaré requires recourse to effectivités,
                 I would not have invoked this third argument, which, moreover, I do not
                 think is necessary to justify the recourse to the 1960 IGN map.


                     II. The Course of the Frontier in the Area of Bossébangou

                    I voted in favour of point 4 of the operative clause, despite the Court’s
                 position on the course of the boundary as it turns back up along the
                 River Sirba, which, to my mind, raises a number of problems that I would
                 like to set out.

                                      A. The Endpoint of the Frontier
                                     at the River Sirba at Bossébangou
                    In paragraph 101 of its Judgment, the Court opts for a frontier situated
                 in the middle of the River Sirba, as that solution “better me[ets]” “the
                 requirement concerning access to water resources of all the people living
                 in the riparian villages”. That choice is fully justified from the point of
                 view of equity and corresponds to a modern vision of international law,
                 which favours co‑operation and sharing over private appropriation and
                 exclusive benefit, such as that which would arise in respect of the river
                 from delimitation along the river bank.
                    However, the Court is not called upon to draw an equitable frontier,
                 but a frontier based on the 1927 Arrêté or, should the latter not suffice,
                 the 1960 IGN map. Consequently, without completely dismissing such
                 considerations of equity, the Court has tried, although not entirely suc-
                 cessfully, to keep its reasoning within the framework of the Arrêté.

                    In this respect, I have some reservations regarding the Court’s interpre-
                 tation of the terms of the Arrêté and the approach underpinning it.

                 1. The interpretation of the terms of the 1927 Arrêté
                    Whereas the 1927 Arrêté provides that the line continues from the Tao
                 marker to “[reach] the River Sirba at Bossébangou”, the Court, consider-
                 ing that “[t]he use of the verb ‘reach’ (‘atteindre’) in the Arrêté does not
                 suggest that the frontier line crosses the Sirba completely, meeting its
                 right bank” (para. 101), decides that the endpoint of the frontier is situ-

                                                                                         120




6 CIJ1042.indb 277                                                                              8/04/14 08:35

                                    frontier dispute (sep. op. daudet)                    161

                 ated on the median line of the river. In fact, I do not see any reason why
                 that meaning should be attributed to the verb “reach” in this context and
                 I think that, if this was what the author of the Arrêté had intended, he
                 would have made this clear.
                    Given the wording of the text of the 1927 Arrêté, and recalling that the
                 line first meets the left bank of the Sirba whereas Bossébangou is situated
                 on the right bank, I cannot share the Court’s interpretation. The verb
                 “reach” clearly signifies that one arrives at a given point. If the text had
                 said that the line “reaches the Sirba”, without any further information,
                 this would have meant that the line stopped as soon as it arrived at the
                 river, thus on its left bank, without going any further and without cross-
                 ing the river. This theory can be dismissed since, as the Court recalls, the
                 text later states that the line cuts the Sirba “again”. In order to do so, it
                 must have cut it previously. Can the line have cut halfway across the
                 Sirba at Bossébangou, as the Court contends ? No, because the text states
                 that the line “reach[es] the River Sirba at Bossébangou” (not “simply” the
                 Sirba, not the Sirba “at the level of ” Bossébangou, which would have
                 been imprecise, but the Sirba “at Bossébangou”). For the line to reach the
                 Sirba at Bossébangou, it must, therefore, continue as far as the right bank
                 of the river, where that village is located. Thus, in order to reach that
                 location, the line must have crossed (and will cross again later) the river
                 completely.

                 2. The Court’s approach
                   Under the strict terms of the Special Agreement, the Court must apply
                 the 1927 Arrêté and the 1960 IGN map in accordance with the established
                 procedures. In the present case, however, the Court has introduced an
                 additional element in its approach, observing that
                     “there is no evidence before the Court that the River Sirba in the area
                     of Bossébangou was attributed entirely to one of the two colonies. In
                     this regard, the Court notes that the requirement concerning access
                     to water resources of all the people living in the riparian villages is
                     better met by a frontier situated in the river than on one bank or the
                     other.” (Para. 101.)

                    While the Court’s concern is easy to understand and the inclination to
                 share it natural, there is, however, no avoiding the fact that, by advancing
                 such a ground based on considerations of equity, in order better to justify
                 its choice of the median line of the Sirba, the Court goes beyond what is
                 asked of it, which is to apply the Arrêté or, should the latter not suffice,
                 the 1960 IGN map. This is all that is allowed under the terms of the Spe-
                 cial Agreement.
                    However, the difficulty here is that, in my eyes, the Court has not set
                 out its position clearly. By stating that “[t]he use of the verb ‘reach’
                 (‘atteindre’) . . . does not suggest that the frontier line crosses the Sirba

                                                                                          121




6 CIJ1042.indb 279                                                                               8/04/14 08:35

                                    frontier dispute (sep. op. daudet)                    162

                 completely” (emphasis added), it implies that some uncertainty remained
                 as to the terms of the Arrêté and the Court’s interpretation of those terms.
                 However, the Court did not consider that that uncertainty constituted a
                 situation in which the Arrêté did not suffice and, in fact, it was of the
                 opinion that, understood in that way, the 1927 Arrêté could form the
                 basis of its decision in favour of the median line, which was thus, although
                 not expressly stated, an equitable boundary.
                    The Court could also have drawn a different conclusion from that
                 uncertainty and considered that it amounted to the Arrêté “not sufficing”
                 and that recourse to the 1960 IGN map was necessary. However, the
                 solution would then have been completely different. The map would in
                 fact have indicated that the river is crossed “completely”, and not par-
                 tially, since four crosses representing the frontier cut across it from the
                 left bank to the right bank and thus categorically place the point of arrival
                 of the line on the right bank, a few hundred metres from Bossébangou.
                 The Court’s interpretation of the Arrêté therefore seems to differ from
                 that of the IGN cartographers.

                                       B. Turning Back up the Sirba
                    From the endpoint of the frontier line at the Sirba at Bossébangou, the
                 line continues upstream, following the course of the river. I readily
                 acknowledge that the Arrêté lacks any detail about this lengthy portion of
                 the line, which stretches from the vicinity of Bossébangou as far as the
                 point where the right bank of the Sirba intersects the Say parallel. Accord-
                 ing to the Arrêté, having reached the River Sirba at Bossébangou, the line
                 “almost immediately turns back up towards the north‑west, leaving to
                 Niger, on the left bank of that river, a salient which includes the villages
                 of Alfassi, Kouro, Tokalan, and Tankouro ; then, turning back to the
                 south, it again cuts the Sirba at the level of the Say parallel”.
                    With a view to reinforcing its choice of endpoint, which sees the fron-
                 tier line turn back up along the median line of the Sirba, the Court
                 observes that
                     “if the endpoint of the frontier were situated on the right bank of the
                     Sirba close to Bossébangou, the line would have to ‘cut’ the Sirba a
                     second time at an intermediate location in order, this time, to cross
                     from the right bank to the left bank before ‘cutting it again’ in the
                     other direction. But nothing of that nature is mentioned in the Arrêté.”
                     (Para. 101.)
                    In fact, with respect to the silence of the text, what the Court sees as
                 justification for the frontier crossing only as far as the median line of the
                 river (para. 102) could, in my opinion, just as easily be used to justify a
                 complete crossing from one bank to the other. In this connection, it is
                 established that, at a given point, the line must leave the Sirba, in order
                 to leave to Niger the salient which includes the four villages (which have
                 not all been identified). Even though the Arrêté does not in fact explicitly

                                                                                          122




6 CIJ1042.indb 281                                                                               8/04/14 08:35

                                    frontier dispute (sep. op. daudet)                    163

                 state that the Sirba is crossed, the crossing from the right bank to the left
                 bank is a logical and necessary consequence of the obligation to leave the
                 four villages in question to Niger. If the Sirba was not crossed again, the
                 villages would belong to Burkina Faso.
                    In conclusion, although the Arrêté admittedly remains silent, it is pos-
                 sible to deduce from the question of the salient and the four villages that
                 the line crosses the river. As for the nature of that crossing (partial or
                 complete), this can be deduced from the point determined at Bosséban-
                 gou (middle of the river or its right bank). What remains unknown is the
                 location of that crossing, on which subject the Arrêté is silent and thus
                 does not suffice. This calls for recourse to the 1960 IGN map. That map
                 indicates that the line crosses the river at co‑ordinates 13° 20´ 01.8˝ N and
                 01° 07´ 29.3˝ E.
                    It should be noted here that, on the 1960 IGN map, that crossing is
                 marked by three crosses, which cut across the Sirba completely, from one
                 bank to the other, in exactly the same way as at Bossébangou, where, as
                 stated above, four crosses cut the river from one bank to the other.

                   Between those two crossing points, the map shows a series of crosses
                 along the right bank of the River Sirba, which seems to suggest that
                 delimitation occurs along the right bank.
                   Such are the reasons why I believe that my interpretation of the Arrêté
                 calls for delimitation along the right bank of the Sirba.

                    My position is based solely on the terms of the Arrêté as I interpret
                 them (and my interpretation is confirmed by the indications on the
                 map) — an interpretation which is different from that of the Court — and
                 on the provisions of the Special Agreement, which require that the Arrêté
                 be applied first, and then, should this not suffice, the 1960 IGN map, and
                 nothing more. I am aware — as I have already indicated — that in terms
                 of equity this solution is not satisfactory. However, for the reasons given,
                 I think that it should have been the solution chosen by the Court, which
                 should, in my opinion, either by adding to the text of paragraph 112 of
                 the Judgment, or by drafting a separate paragraph on that subject, have
                 drawn the attention of the Parties — and the attention of Burkina Faso,
                 in particular — to the obligation to take account of the needs of the pop-
                 ulations and to co‑operate in order to mitigate the less equitable elements
                 of its decision. In any event and considering the situation in very concrete
                 and practical terms, had it been decided to delimit along the river bank in
                 this way, it is difficult to imagine Burkina Faso establishing a fence along
                 the right bank of the Sirba, preventing Niger inhabitants in the area from
                 continuing to draw water from the Sirba and from watering their herds at
                 the river, as doubtless they always have done. With respect to the inhabit-
                 ants of Bossébangou, probably the largest population in that area, they
                 would in any event have had full access to the river on the right (to the
                 east) of the frontier post installed on the right bank of the Sirba. In con-
                 clusion, therefore, it is likely that over these few dozen kilometres, the

                                                                                          123




6 CIJ1042.indb 283                                                                               8/04/14 08:35

                                    frontier dispute (sep. op. daudet)                     164

                 Niger populations would not have encountered any significant problems
                 had the Court opted for delimitation along the river bank rather than
                 deciding in favour of the median line.
                    The Court, however, did opt for the median line, and although I voted
                 in favour of this part of the operative clause — in spite of the arguments
                 which I have just set out — I did so mainly because the clause also covers
                 other important portions of the frontier, in respect of which I wished to
                 record my agreement. I did so as well because it seemed to me that, in the
                 case of the River Sirba, a strict application of the Arrêté, in accordance
                 with my understanding thereof, which, I have said, is based solely on the
                 Special Agreement and without any considerations of equity, would cre-
                 ate an unduly formalistic result. In my opinion, this demonstrates the
                 limits of uti possidetis, the application of which is not always in keeping
                 with present‑day situations. In this particular case, neither its object in
                 1927, nor the later stabilizing effect which it sought and was able to pro-
                 vide at the time of the two States’ accession to independence more than
                 half a century ago, is suited to today’s needs, nor were they, as far as the
                 river delimitation is concerned, at the time of independence. In effect, in
                 1927, the challenges posed by a boundary between two territories within
                 the same administrative colony were not the same. The boundary chosen
                 at that time was aimed above all at convenience (it is easier to identify a
                 boundary along the bank of a river than in the middle of a river, which
                 varies significantly according to the season) and, in all likelihood, the pos-
                 sibility of difficulties of access to the water resources was not even consid-
                 ered. Indeed, I do not think that such access could be affected by
                 delimitation at that time, since delimitation was strictly internal and not
                 intended to interfere with behaviour and customs which, moreover, dated
                 back to well before the colonial occupation, including drawing water
                 from the river for domestic purposes, taking advantage of the moisture in
                 the soil in certain seasons to grow crops and using the river to water the
                 herds of the nomadic and semi‑nomadic populations who have tradition-
                 ally roamed freely on either side of the river. On the other hand, those
                 same rights exercised today, in the context of an international frontier,
                 must be articulated and safeguarded, and pose the biggest challenge along
                 every part of the line, which is no longer a mere administrative and inter-
                 nal boundary within a single colonial territory, but an international fron-
                 tier between two independent and sovereign States. While there is no
                 established rule on this subject, it would seem, however, that those trea-
                 ties which establish delimitation along the bank, of which, moreover,
                 there are very few, were concluded a long time ago and no longer reflect
                 current practice, in which the use of either the thalweg or the median line
                 is preferred, depending on whether or not the water course is navigable.

                                                                   (Signed) Yves Daudet.




                                                                                           124




6 CIJ1042.indb 285                                                                                8/04/14 08:35

